Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 1 of 30 PageID #: 10003




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


    BOSTON SCIENTIFIC CORP. AND
    BOSTON SCIENTIFIC
    NEUROMODULATION CORP.,

               Plaintiffs and Counter-
               Defendants,
                                                  C.A. No. 16-1163-CFC-CJB
               v.                                 (CONSOLIDATED)

    NEVRO CORP.,

               Defendant and
               Counterclaimant.


    PLAINTIFFS’ COMBINED OPENING BRIEF IN SUPPORT OF THEIR
    CROSS-MOTION TO RE-ASSERT PREVIOUSLY-ASSERTED CLAIMS
       21 AND 26 OF THE ’280 PATENT AND FOR LEAVE TO AMEND
     INFRINGEMENT CONTENTIONS TO ADD NEW PRODUCTS AND
     ANSWERING BRIEF IN OPPOSITION TO DEFENDANT’S MOTION
                              TO DISMISS
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 2 of 30 PageID #: 10004




   Of Counsel:                                Karen L. Pascale (#2903)
                                              Pilar G. Kraman (#5199)
   Matthew M. Wolf                            YOUNG CONAWAY STARGATT &
   Edward Han                                 TAYLOR LLP
   Marc Cohn                                  Rodney Square
   Amy DeWitt                                 1000 North King Street
   ARNOLD & PORTER KAYE SCHOLER LLP           Wilmington, DE 19801
   601 Massachusetts Ave., NW                 (302) 571-6600
   Washington, DC 20001-3743                  kpascale@ycst.com
   (202) 942-5000                             pkraman@ycst.com
   Matthew.Wolf@arnoldporter.com
   Edward.Han@arnoldporter.com                Attorneys for Plaintiffs Boston
   Marc.Cohn@arnoldporter.com                 Scientific Corporation and Boston
   Amy.DeWitt@arnoldporter.com                Scientific Neuromodulation Corp.

   Dina M. Hayes                                               August 12, 2020
   Bridgette C. Boyd
   ARNOLD & PORTER KAYE SCHOLER LLP
   70 West Madison Street, Suite 4200
   Chicago, IL 60602-4231
   (312) 583-2300
   Dina.Hayes@arnoldporter.com
   Bridgette.Boyd@arnoldporter.com

   Thomas T. Carmack
   ARNOLD & PORTER KAYE SCHOLER LLP
   3000 El Camino Real
   Five Palo Alto Square | Suite 500
   Palo Alto, CA 94306-2112
   (650) 319-4500
   Tom.Carmack@arnoldporter.com

   (Continued . . . .)




   26896428.1
                                        ii
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 3 of 30 PageID #: 10005




   Michael P. Kahn
   Michael N. Petegorsky
   Brooks J. Kenyon
   AKIN GUMP STRAUSS HAUER & FELD LLP
   One Bryant Park, Bank of America Tower
   New York, NY 10036-6745
   (212) 872-1000
   mkahn@akingump.com
   mpetegorsky@akingump.com
   bkenyon@akingump.com

   C. Brandon Rash
   Rachel J. Elsby
   AKIN GUMP STRAUSS HAUER & FELD LLP
   Robert S. Strauss Tower
   2001 K Street, N.W.
   Washington, DC 20006-1037
   (202) 887-4000
   brandon.rash@akingump.com
   relsby@akingump.com

   Jason Weil
   AKIN GUMP STRAUSS HAUER & FELD LLP
   Two Commerce Square
   2001 Market Street, Suite 4100
   Philadelphia, PA 19103-7013
   (215) 965-1200
   jweil@akingump.com




   26896428.1
                                        iii
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 4 of 30 PageID #: 10006




                                           TABLE OF CONTENTS

   I.       PRELIMINARY STATEMENT .....................................................................1
   II.      SUMMARY OF THE ARGUMENT ..............................................................2
   III.     STATEMENT OF FACTS; NATURE AND STAGE OF PROCEEDINGS .3
            A.       The Parties Exchange Contentions, And Nevro Files IPR
                     Petitions, On Claims 21 And 26 ............................................................3
            B.       Nevro Successfully Moves To Stay The Litigation ..............................5
            C.       BSC Moves To Lift The Stay And To Re-Assert Claim 26 .................6
            D.       Nevro Launches Two New Accused Products ......................................6
   IV.      ARGUMENT ...................................................................................................7
            A.       The Court Should Permit BSC To Re-Assert ’280 Patent
                     Claims 21 And 26 ..................................................................................7
                     1.       Good Cause Exists To Re-Assert Claims 21 And 26 .................7
                     2.       Judicial Estoppel Does Not Apply ............................................17
            B.       The Court Should Permit BSC To Add Senza II And Omnia As
                     Accused Products ................................................................................18
                     1.       BSC Diligently Pursued Adding Senza II And Omnia.............19
                     2.       Adding Senza II And Omnia Is Vitally Important....................19
                     3.       Adding Senza II And Omnia Will Not Unfairly Prejudice
                              Nevro .........................................................................................19
   V.       CONCLUSION..............................................................................................20




   26896428.1
                                                              iv
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 5 of 30 PageID #: 10007




                                       TABLE OF AUTHORITIES

   Cases
   Abraxis BioScience, LLC v. Actavis, LLC,
     No. 16-1925, 2017 WL 2079647 (D.N.J. May 15, 2017)............................. 11, 16
   Bayer Cropscience AG v. Dow AgroSciences LLC,
     No. CV 10-1045 (RMB/JS), 2012 WL 12904381 (D. Del. Feb. 27, 2012) ..........7
   Berger v. Rossignol Ski Co., Inc.,
     No. C 05-02523, 2006 WL 1095914 (N.D. Cal. Apr. 25, 2006) .........................10
   British Telecomms. PLC v. IAC/InterActiveCorp,
     No. 18-366-WCB, 2020 WL 3047989 (D. Del. June 8, 2020) ........................7, 12
   British Telecomms. PLC v. IAC/InterActiveCorp,
     No. CV 18-366-WCB, 2019 WL 4740156 (D. Del. Sept. 27, 2019) ..................12
   Certusview Techs., LLC v. S&N Locating Servs., LLC,
     No. 2:13CV346, 2014 WL 4930803 (E.D. Va. Oct. 1, 2014) .............................13
   Chao v. Roy’s Const., Inc.,
     517 F.3d 180 (3d Cir. 2008).................................................................................17
   Corel Software, LLC v. Microsoft Corp.,
     No. 2:15-CV-00528, 2018 WL 5792323 (D. Utah Nov. 5, 2018) ................ 10, 15
   Cuffy v. Getty Ref. & Mktg. Co.,
     648 F. Supp. 802 (D. Del. 1986) ..........................................................................15
   Dam Things from Denmark, a/k/a Troll Co. ApS, v. Russ Berrie & Co., Inc.,
     290 F.3d 548 (3d Cir. 2002).................................................................................18
   EMED Techs. Corp. v. Repro-Med Sys., Inc.,
    No. 2:15-CV-01167, 2018 WL 6440893 (E.D. Tex. Nov. 16, 2018) . 9, 10, 14, 15
   G-I Holdings, Inc. v. Reliance Ins. Co.,
     586 F.3d 247 (3d Cir. 2009).................................................................................17
   In re Katz Interactive Call Processing Patent Litig.,
      639 F.3d 1303 (Fed. Cir. 2011)................................................................. 8, 12, 13
   Murata Mach. USA v. Daifuku Co.,
    830 F.3d 1357 (Fed. Cir. 2016)............................................................................12
   SAS Institute, Inc. v. Iancu,
     138 S. Ct. 1348 (2018) ...........................................................................................5



   26896428.1
                                                            v
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 6 of 30 PageID #: 10008




   SiOnyx, LLC v. Hamamatsu Photonics K.K.,
     No. 15-13488-FDS (D. Mass. Apr. 27, 2018) .....................................................11
   Stragent, LLC v. Freescale Semiconductor, Inc.,
      No. 6:10CV224 LED-JDL, 2011 WL 13227699 (E.D. Tex. July 14, 2011).......19
   Univ. of Va. Patent Found. v. GE Co.,
     No. 3:14cv00051, 2019 WL 1993552 (W.D. Va. May 6, 2019) .........................12
   VLSI Tech. LLC v. Intel Corp.,
     No. 1:18-cv-00966-CFC, 2020 WL 4437401 (D. Del. Aug. 3. 2020) ....... 7, 8, 13
   Word to Info Inc. v. Google Inc.,
    No. 15-CV-03486-WHO, 2016 WL 3648605 (N.D. Cal. July 8, 2016) .............16
   XpertUniverse, Inc. v. Cisco Sys., Inc.,
     No. 17-CV-03848-RS, 2019 WL 3413287 (N.D. Cal. July 29, 2019) ......... 19, 20
   ZiLOG, Inc. v. Quicklogic Corp.,
     No. C03-03275, 2006 WL 563057 (N.D. Cal. Mar. 6, 2006)....................... 10, 13




   26896428.1
                                                   vi
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 7 of 30 PageID #: 10009




         Boston Scientific Corp. and Boston Scientific Neuromodulation Corp.

   (collectively, “BSC”) respectfully submit this opening-answering brief. BSC

   seeks: (i) leave to re-assert claims 21 and 26 of the ’280 Patent, and (ii) leave to

   add Nevro Corp.’s (“Nevro”) new Senza II and Omnia devices.1

   I.    PRELIMINARY STATEMENT
         Over three years ago, Nevro filed three petitions for inter partes review

   attacking the claims of BSC’s foundational ’280 Patent. Nevro then successfully

   moved for a stay of the related litigation. After IPRs and appeals, Nevro failed to

   prove that claims 21 and 26 of the ’280 Patent, among others, were unpatentable.

   Nevro now tries to erase that result, asking the Court to rule on procedural grounds

   what Nevro could not prove on substantive grounds. But given the history of this

   case—and the precedent of this and other courts—Nevro is wrong. The parties

   already exchanged infringement and invalidity contentions for claims 21 and 26

   over three years ago, and BSC confirmed its intention to proceed with validated

   claims of the ’280 Patent in February 2019. A jury trial is more than 14 months

   away. Thus, Nevro cannot credibly claim surprise or unfair prejudice. Indeed,

   Nevro’s argument about how little work remains in this case contradicts its own



   1
      During a meet and confer on July 17, 2020, which BSC requested, BSC asked
   whether Nevro would consent to BSC reasserting claims 21 and 26 and amending
   its contentions to include the two new Nevro products. Nevro delayed BSC by
   requesting more information and then, without prior notice, filed this motion.

                                              1
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 8 of 30 PageID #: 10010




   representations in connection with its motion to stay in June 2018 (regarding the

   “substantial amount of work” remaining before trial) and the parties’ joint status

   report in October 2018 (regarding the need for additional claim construction).

   Nevro also accuses BSC of telling the Court that nothing more would be required

   on BSC’s patent claims once the stay was lifted, but Nevro is wrong: in moving to

   consolidate, BSC acknowledged the need to “complet[e] limited supplemental

   discovery on the ’280 Patent.”

            In turn, Nevro cannot credibly argue that BSC should not be allowed to

   amend its contentions to add the next two iterations of Nevro’s accused product,

   Senza II and Omnia. These products were released shortly before and during the

   stay and they incorporate many of the infringing features of Nevro’s originally

   accused Senza product. BSC’s proposed amended contentions cover the same or

   similar features and were not ripe until the stay was lifted. Accordingly, the Court

   should permit BSC’s amendment.2

   II.      SUMMARY OF THE ARGUMENT
            1.    Good cause exists to re-assert claims 21 and 26 of the ’280 Patent.

   BSC identified claim 26 in February 2019 and identified both claims in its

   preliminary selection of claims, served just two weeks after the Court lifted the



   2
     BSC no longer asserts the ’241 Patent and does not oppose Nevro’s motion as to
   the claims of that patent.

   26896428.1
                                              2
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 9 of 30 PageID #: 10011




   stay. BSC previously asserted both claims and provided infringement contentions

   on them in 2017 before the stay, and Nevro provided responsive invalidity

   contentions; there is no surprise or prejudice to Nevro. With 14 months until trial,

   permitting BSC to re-assert these claims will not materially impact the schedule or

   prevent Nevro from preparing a full defense. If leave is denied, BSC will suffer

   unfair prejudice after spending time and resources preserving the patentability of

   its claims, which Nevro infringes. Nevro’s judicial estoppel arguments also fail.

            2.    Good cause exists to add Senza II and Omnia as accused products.

   These products were launched shortly before and during the stay, respectively.

   They infringe the 2016 patents in the same or a similar way as Nevro’s currently-

   accused Senza. Nevro would not be prejudiced; it knows how its own products

   work and has ample time to mount a defense before the October 2021 trial.

   III.     STATEMENT OF FACTS; NATURE AND STAGE OF
            PROCEEDINGS
            A.    The Parties Exchange Contentions, And Nevro Files IPR
                  Petitions, On Claims 21 And 26
            The ’280 Patent claims “multichannel” spinal cord stimulation (“SCS”)

   systems—i.e., SCS systems with separate sets of electrodes having independently

   programmable parameters. Claim 21 covers rechargeable multichannel SCS

   systems in which the external charger is itself rechargeable, so patients need not be

   tethered to their charging stations. Claim 26 recites a method of programming



   26896428.1
                                             3
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 10 of 30 PageID #: 10012




   multichannel SCS systems in which two sets of parameters are programmed during

   a trial phase, with a specified waiting period between programmings.

            On June 12, 2017, BSC served its Initial Claim Charts, alleging infringement

   of claims 21 and 26 (as well as claims 1, 8, 18-19, 22-24, and 27) of the ’280

   Patent. (Ex. 1 at 1-73; Ex. 2 at 3-87.)3 On July 17, 2017, Nevro provided its

   invalidity contentions as to the then-asserted claims, including claims 21 and 26.

   (See Ex. 3 at 3-4, 14, 16, 28.)

            After meeting and conferring in early-July 2017 about narrowing claims and

   defenses, per the scheduling order (D.I. 27 at 7), the parties agreed that BSC would

   be limited to 40 claims by August 2017 (D.I. 306, Ex. C at 6-7) and to 20 claims

   following the Markman ruling (see D.I. 229 at 2).

            On July 21, 2017, Nevro filed IPR petitions as to ’280 Patent claims 1, 4,

   7-9, 11, 18-19, 21 (“First Petition”) and claims 22-24, 26-30 (“Second Petition”).

   Then, on August 1, 2017, as required by the Court, BSC limited its case to 40

   claims, removing ’280 Patent claims 1, 19, 21, and 26 (along with claims of other

   patents). (D.I. 306, Ex. C at 6.) On August 11, 2017, Nevro filed another IPR

   petition (“Third Petition”) against the remaining asserted claims of the ’280

   Patent—i.e., claims 8, 18, 22-24, and 27.



   3
    The Exhibits herein are attached to the accompanying Declaration of Marc A.
   Cohn.

   26896428.1
                                               4
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 11 of 30 PageID #: 10013




            B.    Nevro Successfully Moves To Stay The Litigation
            On November 3, 2017, Nevro moved to stay the case in view of the IPR

   petitions. (D.I. 110.) BSC opposed, primarily on grounds that there had been no

   institution decisions yet. (See D.I. 118 at 10-11, 15-18.) On November 28, 2017,

   the Court conducted a Markman hearing and, the next day, it denied Nevro’s

   motion to stay without prejudice. (D.I. 127.)

            On February 5, 2018, the PTAB declined IPR on every claim in the First

   Petition and every claim but claim 27 in the Second and Third Petitions, which it

   consolidated. Thus, none of the then-asserted ’280 Patent claims except claim 27

   was subject to IPR—paving the way for those claims to be tried in litigation.

            On April 6, 2018, BSC served its opening expert reports on infringement

   and damages. (See D.I. 186 at 2.) Less than three weeks later, however, the

   Supreme Court issued its decision in SAS Institute, Inc. v. Iancu, holding that the

   PTAB must institute IPR on all or none of the challenged claims in a petition.

   138 S. Ct. 1348, 1353-55 (2018). Two days later, the PTAB amended its

   institution decisions regarding the Second and Third Petitions to institute IPR on

   all of the challenged claims, including claim 26. Claim 21 was not instituted

   because the First Petition had been denied in its entirety.

            The following table summarizes the history of the ’280 Patent IPRs:




   26896428.1
                                              5
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 12 of 30 PageID #: 10014




                            ’280 Patent Claims           Instituted          Instituted
                           (8, 18, 22-24 asserted)       (pre-SAS)          (post-SAS)
    First Petition       1, 4, 7-9, 11, 18-19, and 21       None               None
    Second Petition           22-24 and 26-30                               8, 18, 22-24,
                                                              27
    Third Petition          8, 18, 22-24, and 27                                26-30

            On June 12, 2018, Nevro renewed its motion to stay (D.I. 238) and, on the

   following business day, it was granted over BSC’s objection (see D.I. 244 at 1).

            C.    BSC Moves To Lift The Stay And To Re-Assert Claim 26
            On February 1, 2019, the PTAB issued its Final Written Decision, finding

   claims 26 and 28-30 valid. (D.I. 258, Ex. A at 152.) BSC immediately moved to

   lift the stay in its entirety, including as to the ’280 Patent claims on appeal.

   (D.I. 260.) It argued also that the Court should permit BSC to re-assert ’280 Patent

   claim 26, which Nevro failed to show was unpatentable. (Id. at 15-16.) The

   Federal Circuit affirmed the PTAB on May 29, 2020. (D.I. 296, Ex. B.) In June

   2020, this Court granted BSC’s motion to lift the stay. (See June 22, 2020 Oral

   Order (granting D.I. 259); June 22, 2020 Hr’g Tr. at 23:7-10.) The Court did not

   rule on BSC’s motion to re-assert claim 26.

            D.    Nevro Launches Two New Accused Products
            When this case started in 2016, Nevro had launched the Senza. Nevro

   launched the Senza II, shortly before the stay. (Ex. 7 at 1; Ex. 4 at 250:3-12.) In

   November 2019, during the stay, Nevro launched the Omnia. (Ex. 8 at 1.)



   26896428.1
                                               6
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 13 of 30 PageID #: 10015




   IV.      ARGUMENT

            A.    The Court Should Permit BSC To Re-Assert ’280 Patent
                  Claims 21 And 26
                  1.     Good Cause Exists To Re-Assert Claims 21 And 26
            This Court permits re-assertion of previously asserted claims upon a

   showing of good cause. (See No. 18-644, D.I. 51 at 7); VLSI Tech. LLC v. Intel

   Corp., No. 1:18-cv-00966-CFC, 2020 WL 4437401, at *1-2 (D. Del. Aug. 3.

   2020). “The key factor courts look at to determine whether good cause exists … is

   the diligence of the moving party.” Bayer Cropscience AG v. Dow AgroSciences

   LLC, No. CV 10-1045 (RMB/JS), 2012 WL 12904381, at *2 (D. Del. Feb. 27,

   2012). Other relevant factors include the importance of the re-asserted claims and

   whether re-assertion will unfairly prejudice the non-moving party. Id. at *3;

   British Telecomms. PLC v. IAC/InterActiveCorp, No. 18-366-WCB, 2020 WL

   3047989, at *2 (D. Del. June 8, 2020).

            This Court recently held that a plaintiff “may seek to add at a later date

   asserted claims … upon a showing of good cause that includes a demonstration

   that the addition of the proposed new claims … is necessary to vindicate

   [plaintiff’s] due process rights.” VLSI, 2020 WL 4437401, at *1-2. The Court

   denied leave to add 35 claims—in addition to the 18 allowed by court order—

   because the plaintiff failed to identify any change in circumstances justifying the

   assertion of those claims or to show that due process required that it be allowed to


   26896428.1
                                                7
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 14 of 30 PageID #: 10016




   assert a total of 53 claims after claim construction. Id. at *2. Here, by contrast,

   BSC seeks to add only two previously-asserted claims, both of which are well-

   known to Nevro, in view of changed circumstances arising from the IPRs.

            The Court in VLSI considered In re Katz Interactive Call Processing Patent

   Litig., 639 F.3d 1303 (Fed. Cir. 2011), which held that due process concerns are

   present where “the unselected claims raised issues of infringement or invalidity

   that were not duplicative of the issues raised by the selected claims.” Id. at 1311-

   13. Here, the previously selected claims were found unpatentable by the PTAB,

   while the unselected claims were not, despite being challenged by Nevro.

   Although courts have discretion to facilitate practical administration of complex

   cases by requiring claim selections, Katz demonstrates that, in the present

   circumstances, such administrative concerns should yield to the patentee’s due

   process rights. Id. In fact, administrative concerns here, if any, are minimal

   because BSC is well under the Court’s 40-claim limit and does not seek any

   changes to the schedule.

            Nevro’s motion, if granted, would deprive BSC of due process. It is

   fundamentally unfair for a defendant to put all asserted claims into IPRs, force a

   plaintiff to reduce the number of asserted claims before the outcome of the IPRs is

   known, stay the case pending the IPRs over plaintiff’s objection, and bind the




   26896428.1
                                              8
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 15 of 30 PageID #: 10017




   plaintiff to the claims it selected before the IPRs were decided. A stay entered to

   clarify which claims are valid should not benefit only the defendant.

                        a.     BSC Diligently Pursued Re-Asserting Claims 21
                               And 26
            BSC diligently asserted claims 21 and 26 against Nevro when it first brought

   suit. Its decision not to select these claims when it was later forced to limit its case

   reflects no lack of diligence. BSC reasonably believed that its selected claims

   were valid because the PTAB had declined IPR on all of them. Even after the

   Supreme Court’s SAS decision and the PTAB’s sua sponte institution of all the

   challenged claims, BSC still had no reason to expect that the PTAB would reverse

   itself and invalidate the asserted claims. As soon as this unexpected change in

   circumstance occurred when the IPRs were decided—before the IPR appeals even

   began—BSC sought to re-assert claim 26, which was found patentable. In a letter

   to Nevro on July 9, 2020—barely two weeks after the stay was lifted—BSC

   reiterated its intention to re-assert claims 21 and 26. (D.I. 306, Ex. H at 2.)

            Courts routinely find good cause to amend after an intervening IPR decision.

   For example, in EMED Technologies Corp. v. Repro-Med Systems, Inc., No. 2:15-

   CV-01167, 2018 WL 6440893 (E.D. Tex. Nov. 16, 2018), the defendant filed an

   IPR against all claims of the asserted patent. Id. at *1. Thereafter, the plaintiff

   asserted only claim 1. Id. After the PTAB held claim 1 unpatentable and was

   affirmed, the defendant, like Nevro, moved to dismiss. Id. The court granted the

   26896428.1
                                              9
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 16 of 30 PageID #: 10018




   plaintiff’s subsequent motion to assert claim 9 for the first time in the case, because

   “the need to assert claim 9 only became apparent after the denial of its rehearing

   petition.” Id. at *2. Here, similarly, the need to re-assert claims 21 and 26 became

   apparent only after the PTAB’s decision in February 2019.

            In Corel Software, LLC v. Microsoft Corp., No. 2:15-CV-00528, 2018 WL

   5792323 (D. Utah Nov. 5, 2018), the court granted plaintiff’s request for leave to

   add two new claims after the PTAB held all of the asserted claims unpatentable:

   “the rulings issued by the PTO panel are best categorized as a litigation

   development,” providing good cause to amend. Id. at *2; see ZiLOG, Inc. v.

   Quicklogic Corp., No. C03-03275, 2006 WL 563057, at *1-2 (N.D. Cal. Mar. 6,

   2006) (permitting the addition of a previously unasserted claim where PTO held

   unpatentable the lone asserted claim and “[plaintiff] promptly sought leave to

   amend”); Berger v. Rossignol Ski Co., Inc., No. C 05-02523, 2006 WL 1095914, at

   *4 (N.D. Cal. Apr. 25, 2006) (citing ZiLOG favorably; plaintiff “sought to amend

   based not on its own error but on the result of the PTO reexamination”).

            Nevro’s argument that BSC’s “three-year delay … is the opposite of

   diligence” (D.I. 305 at 11) ignores the two-year stay, during which BSC could not

   have sought to add claims (although it nonetheless tried). See EMED, 2018 WL

   6440893, at *2 (finding good cause where “Defendant contends that Plaintiff

   litigated this lawsuit for three years, but this case was stayed for a majority of that


   26896428.1
                                              10
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 17 of 30 PageID #: 10019




   time”). Because Nevro sought the stay over BSC’s objection, any delay in seeking

   to re-assert claims 21 and 26 is of Nevro’s own making. (D.I. 238.)

            Nevro’s argument that BSC “intentionally dropped” claims 21 and 26 as part

   of a “deliberate strategic choice” (D.I. 305 at 12) is misleading. BSC’s “choice”

   was due to Court-mandated narrowing; BSC did not make the type of “unforced

   error” discussed in Nevro’s authorities. The cases cited above by BSC

   demonstrate that it was not required to foresee SAS’s fundamental shift in the law

   or an unfavorable IPR decision after the PTAB had already found no reasonable

   likelihood of unpatentability. Diligence is not “a draconian requirement of

   perfection and clairvoyance.” Abraxis BioScience, LLC v. Actavis, LLC, No. 16-

   1925, 2017 WL 2079647, at *3 (D.N.J. May 15, 2017).

            Nevro’s cases regarding IPRs are clearly distinguishable. In SiOnyx, LLC v.

   Hamamatsu Photonics K.K., No. 15-13488-FDS (D. Mass. Apr. 27, 2018), ECF

   No. 459, there was no stay pending IPR, as there was here, and the court denied

   leave to amend due to the short time remaining before trial. In fact, the court

   suggested that a stay would have allowed enough time for amended contentions:

   “Plaintiffs were well aware of the pending IPR; to the extent they thought it

   would compromise their ability to litigate this case according to the schedule set

   by the Court, they were free to request a … stay.” (D.I. 306, Ex. I at 2 (emphasis

   added).) Here, because Nevro sought and obtained a stay, the schedule readily


   26896428.1
                                             11
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 18 of 30 PageID #: 10020




   accommodates BSC’s proposed amendments. (See infra Section IV.A.1.c.)

   Indeed, the purpose of the stay is to manage the court’s docket and to avoid

   wasting resources; it is not a vehicle for depriving plaintiffs of their due process

   rights. See Katz, 639 F.3d at 1311-13; Murata Mach. USA v. Daifuku Co., 830

   F.3d 1357, 1361 (Fed. Cir. 2016); British Telecomms. PLC v. IAC/InterActiveCorp,

   No. CV 18-366-WCB, 2019 WL 4740156, at *7 (D. Del. Sept. 27, 2019).

            In University of Virginia Patent Foundation v. GE Co., No. 3:14cv00051,

   2019 WL 1993552 (W.D. Va. May 6, 2019), the court held that an intervening IPR

   decision did not always provide good cause “to add claims not previously

   asserted.” Id. at *2, *5 (emphasis added); see id. at *6. BSC, however, previously

   asserted claims 21 and 26 prior to the IPR decisions.

            In British Telecomms., 2020 WL 3047989, the defendant sought to re-assert

   an invalidity reference based on the advice of new counsel. This reflected a

   “change in legal strategy”—not changed circumstances. Id. at *2. BSC has not

   changed its legal strategy; it has merely responded to the intervening IPR decision.

   British Telecomms. also applied a strict standard “even more exacting” than the

   “good cause” standard due to the unusual facts of that case. Id. No such facts are

   present here.




   26896428.1
                                             12
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 19 of 30 PageID #: 10021




                        b.     Re-Asserting Claims 21 And 26 Of The ’280
                               Patent Is Vitally Important To BSC
            BSC’s amendment is vitally important to protect its due process rights. See,

   e.g., VLSI, 2020 WL 4437401, at *2. Nevro challenged claims 21 and 26 in IPR

   proceedings, presumably with its best prior art, yet failed to invalidate either.

   What remains are two valid and infringed claims from one of BSC’s foundational

   patents. BSC omitted those claims from its selection for the 2018 trial only when

   compelled to limit its case. To now preclude BSC from amending its selection for

   the October 2021 trial would nullify its property rights 14 months before trial,

   thereby depriving it of due process. See, e.g., Certusview Techs., LLC v. S&N

   Locating Servs., LLC, No. 2:13CV346, 2014 WL 4930803, at *5 (E.D. Va. Oct. 1,

   2014) (“the Court remains mindful of the need to adequately protect [patentee’s]

   due process rights because requiring [patentee] to limit the number of claims it

   might assert could prevent [patentee] from asserting viable, non-duplicative

   claims”) (citing Katz, 639 F.3d at 1311-13); see ZiLOG, 2006 WL 563057, at *2

   (permitting plaintiff to add claim that survived ex parte reexamination; defendant’s

   arguments were “insufficient to justify depriving Plaintiff of its constitutionally

   protected right to an adjudication on the merits”).

            Despite Nevro’s arguments otherwise, the PTAB determined that claims 21

   and 26 are not “duplicative” of the previously selected claims, as discussed in Katz,

   639 F.3d at 1311-12. While the selected claims were found unpatentable, Nevro

   26896428.1
                                              13
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 20 of 30 PageID #: 10022




   was unable to carry its burden for claim 26, and the PTAB declined to even

   institute claim 21, finding that Nevro did not show a reasonable likelihood of

   proving unpatentability.

            The foundational nature of the technology claimed in the ’280 Patent and the

   damages sought for Nevro’s infringement further highlight the importance of

   claims 21 and 26. (See Ex. 5 at 48.)4 If the Court denies BSC’s request to re-assert

   the ’280 Patent, then BSC will be unable to recover damages for past infringement

   of the ’280 Patent. See EMED, 2018 WL 6440893, at *2 (“[W]ithout the

   amendment, Plaintiff’s case would be dismissed, and Plaintiff would lose any

   potential damages from alleged past infringement”).5

                        c.     Re-Asserting Claims 21 And 26 Will Not
                               Unfairly Prejudice Nevro
            Nevro will suffer no unfair prejudice, because it has ample opportunity to

   defend against BSC’s claims. BSC asserts only 29 claims—well under the 40-




   4
     Nevro has wrongly contended that BSC’s damages expert concluded that BSC
   cannot recover damages for the ’193 and ’933 Patents “absent infringement of the
   ’280 patent.” (D.I. 298 at 2.) BSC is entitled to, and would seek, “no … less than
   a reasonable royalty” for Nevro’s infringement of the ’193 and ’933 Patents. See
   35 U.S.C. § 284.
   5
     The Court should disregard Nevro’s bald assertion that claims 21 and 26 are
   unimportant because “BSC has no realistic chance of prevailing on those claims.”
   (D.I. 305 at 20.) Nevro’s one-page argument on the merits, which essentially seeks
   summary judgment of noninfringement and invalidity, should be decided by a jury.

   26896428.1
                                              14
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 21 of 30 PageID #: 10023




   claim limit—and all but the ’280 Patent claims have been subject to fulsome fact

   and expert discovery. BSC, therefore, seeks to narrow, not expand, the case.

            Claims 21 and 26 can present no surprises to Nevro; BSC included these

   claims in two rounds of infringement contentions in 2017, and BSC advised Nevro

   in February 2019 that the ’280 Patent should be included in the case once the stay

   was lifted. (See supra Sections III.A, III.C.) Nevro has taken some fact discovery

   regarding claims 21 and 26, and it completed fact discovery regarding other,

   similar claims of the ’280 Patent. See EMED, 2018 WL 6440893, at *2 (“[T]he

   work done before the stay, whether in discovery or in claim construction

   preparation, will not be in vain” because of similarities with substituted claim

   limitations). Nevro has also already provided invalidity contentions regarding

   claims 21 and 26. Therefore, Nevro’s defense needs only supplementation, which

   can easily be accomplished within the 14 months left before trial in October 2021.

   See Corel, 2018 WL 5792323, at *3 (no unfair prejudice where defendant’s

   “ability to defend against the proposed new claims will not be hampered” because

   it can conduct discovery and amend invalidity contentions).

            Nevro argues that adding claims 21 and 26 “would create … additional work

   for the parties” (D.I. 305 at 15) but this does not constitute “unfair prejudice.”

   Cuffy v. Getty Ref. & Mktg. Co., 648 F. Supp. 802, 806 (D. Del. 1986) (“Prejudice

   does not mean inconvenience to a party.”); Corel, 2018 WL 5792323, at *3


   26896428.1
                                             15
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 22 of 30 PageID #: 10024




   (“[T]he inconvenience and expense required by additional discovery and briefing

   of the new issues does not generally rise to the level of undue prejudice.”)

   (emphasis in original); Abraxis, 2017 WL 2079647, at *4 (“[T]he fact that some

   additional work may be required does not constitute undue prejudice.”).

            Nevro’s argument also contradicts its previous representation to the Court

   that, before the stay in this case, a “substantial amount of work” remained:

            Although trial in this case is currently scheduled for October 22, 2018,
            a number of important issues remain undecided and a substantial
            amount of work remains for both the parties and the Court including
            claim construction, … fact discovery and supplemental expert reports
            related to the ’280 patent, expert depositions, summary judgment, pre-
            trial briefing and trial.

   (D.I. 239 at 1; see also D.I. 255 at 5-6.) Having already argued to its benefit that

   this work had to be done, Nevro cannot now argue that it is unfairly prejudicial.

            Finally, Nevro argues that permitting the proposed amendment “would deny

   [it] a full and fair opportunity to challenge the newly asserted claims in IPR

   proceedings.” (D.I. 305 at 18.) This argument makes no sense procedurally or

   legally: Nevro already challenged claims 21 and 26 in IPR proceedings and lost.

   (See D.I. 184, Ex. A at 14; D.I. 258, Ex. A at 152); see Word to Info Inc. v. Google

   Inc., No. 15-CV-03486-WHO, 2016 WL 3648605, at *5 (N.D. Cal. July 8, 2016)

   (granting amendment where “it is not clear why [defendant] could not have made

   an informed decision about petitioning for IPR based on [plaintiff’s] original

   infringement contentions”).

   26896428.1
                                              16
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 23 of 30 PageID #: 10025




                  2.     Judicial Estoppel Does Not Apply
            Nevro argues incorrectly that the equitable doctrine of judicial estoppel

   prevents BSC from re-asserting claims 21 and 26. (D.I. 305 at 8-10.) The Third

   Circuit applies a three-part test: (i) the party must have adopted irreconcilably

   inconsistent positions, (ii) bad faith must be the basis for the change in position,

   and (iii) there must be a showing that judicial estoppel is tailored to address the

   harm and that no lesser sanction would be sufficient. See G-I Holdings, Inc. v.

   Reliance Ins. Co., 586 F.3d 247, 262 (3d Cir. 2009) (quoting Chao v. Roy’s Const.,

   Inc., 517 F.3d 180, 186 n.5 (3d Cir. 2008)). Here, the threshold requirement of

   irreconcilably inconsistent positions is absent, and Nevro does not even attempt to

   establish the remaining elements of judicial estoppel.

            Instead, Nevro uses this argument as a vehicle to wage unfounded character

   attacks. Contrary to Nevro’s arguments, nothing about BSC’s recitation of the

   procedural history of this case (made in support of consolidation) contradicts

   BSC’s request to re-assert claims 21 and 26 of the ’280 Patent. BSC first sought

   re-assertion in February 2019—well before any of the consolidation briefing and

   prior to the completion of the IPR appeals. (D.I. 260 at 15-16.) BSC also

   explained in its consolidation briefing that supplemental claim construction and

   fact and expert discovery may be needed. (D.I. 280 at 3, 8 n.4; D.I. 290 at 2-6, 9;

   D.I. 297 at 2-4 (“[S]upplementation of fact discovery and claim construction


   26896428.1
                                              17
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 24 of 30 PageID #: 10026




   briefing could be completed well in time for the January 2021 Markman

   hearing. … Supplemental expert discovery regarding the 2016 patents, if needed,

   could be conducted in conjunction with the current schedule for expert reports in

   the 2018 Action following Markman.”).) Moreover, the whole point of the stay

   that Nevro requested was to let the IPRs run their course and then to evaluate

   whether further proceedings should occur.

            Because BSC has made no inconsistent statements to the Court, judicial

   estoppel cannot apply as a matter of law. See Dam Things from Denmark, a/k/a

   Troll Co. ApS, v. Russ Berrie & Co., Inc., 290 F.3d 548, 559 (3d Cir. 2002).6

            B.    The Court Should Permit BSC To Add Senza II And Omnia
                  As Accused Products
            The Court should also grant BSC leave to add Senza II and Omnia as

   accused products. Both embody the same infringing features as the earlier-accused

   Senza, and Nevro relies on both as products practicing the claims of the Nevro

   counterclaim patents. (See Ex. 6 at 6-7.)




   6
     Nevro acknowledges that BSC had long ago asked for leave to re-assert claim
   26, but argues that this should be ignored because BSC “did not make this request
   in seeking consolidation.” (D.I. 305 at 7 n.4.) BSC’s 2019 motion to lift the stay
   and add claim 26 was still pending and had certainly never been withdrawn at the
   time it filed its 2020 motion to consolidate.

   26896428.1
                                             18
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 25 of 30 PageID #: 10027




                  1.    BSC Diligently Pursued Adding Senza II And Omnia
            Nevro launched Senza II shortly before the stay and launched Omnia during

   the stay. As soon as the stay was lifted, BSC asked Nevro whether it would

   consent to adding these products to the case. (Ex. 9 at 1); see, e.g., XpertUniverse,

   Inc. v. Cisco Sys., Inc., No. 17-CV-03848-RS, 2019 WL 3413287, at *3 (N.D. Cal.

   July 29, 2019) (granting-in-part leave to amend infringement contentions to add

   new products first released during the stay or shortly before that period).

                  2.    Adding Senza II And Omnia Is Vitally Important
            Senza II and Omnia have accounted for most of Nevro’s infringing sales in

   the last two years. Adding these products to the case is therefore important; BSC’s

   property rights would be substantially impaired if it were not permitted to recover

   past damages for that infringement. See Stragent, LLC v. Freescale

   Semiconductor, Inc., No. 6:10CV224 LED-JDL, 2011 WL 13227699, at *2 (E.D.

   Tex. July 14, 2011) (granting leave to amend where plaintiff otherwise “will be

   unable to accuse [new products] in this litigation”).

                  3.    Adding Senza II And Omnia Will Not Unfairly
                        Prejudice Nevro
            Nevro will not be unfairly prejudiced by the amendment. As stated above,

   Nevro already confirmed that it intends to rely on all three products to support its

   counterclaims. The originally-accused Senza, as well as Senza II and Omnia,




   26896428.1
                                             19
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 26 of 30 PageID #: 10028




   which are the subject of BSC’s requested amendment, will therefore already be the

   subject of fact discovery, expert discovery and trial.

            Moreover, Nevro knows how its own products work and has testified that

   the primary difference between Senza and Senza II is size. (Ex. 4 at 249:9-

   250:12.) Omnia is essentially the same device as Senza II, with certain

   programming features added and an updated charger and remote control, which

   raise few, if any, new issues relevant to the asserted patents. Therefore, the

   parties’ positions, which have already been identified in contentions, will be the

   same or similar across all three products. See XpertUniverse, 2019 WL 3413287,

   at *5 (new products “alleged to infringe … for essentially the same reasons as the

   [accused] products”). Accordingly, Nevro has ample time and all of the requisite

   knowledge to defend against claims directed to these products.

   V.       CONCLUSION
            For the foregoing reasons, the Court should:

         (i)      permit BSC to re-assert ’280 Patent claims 21 and 26;

        (ii)      permit BSC to add Senza II and Omnia; and

        (iii)     deny Nevro’s motion to dismiss.




   26896428.1
                                             20
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 27 of 30 PageID #: 10029




    DATED: August 12, 2020                      YOUNG CONAWAY STARGATT &
                                                TAYLOR LLP
    Matthew M. Wolf
    Edward Han                                  /s/ Karen L. Pascale
    Marc Cohn                                   Karen L. Pascale (#2903)
    Amy DeWitt                                  Pilar G. Kraman (#5199)
    ARNOLD & PORTER KAYE SCHOLER LLP            Rodney Square
    601 Massachusetts Ave., NW                  1000 North King Street
    Washington, DC 20001-3743                   Wilmington, Delaware 19801
    (202) 942-5000                              (302) 571-6600
    Matthew.Wolf@arnoldporter.com               kpascale@ycst.com
    Edward.Han@arnoldporter.com                 pkraman@ycst.com
    Marc.Cohn@arnoldporter.com                  Attorneys for Plaintiffs
    Amy.DeWitt@arnoldporter.com

    Dina M. Hayes
    Bridgette C. Boyd
    ARNOLD & PORTER KAYE SCHOLER LLP
    70 West Madison Street, Suite 4200
    Chicago, IL 60602-4231
    (312) 583-2300
    Dina.Hayes@arnoldporter.com
    Bridgette.Boyd@arnoldporter.com

    Thomas T. Carmack
    ARNOLD & PORTER KAYE SCHOLER LLP
    3000 El Camino Real
    Five Palo Alto Square | Suite 500
    Palo Alto, CA 94306-2112
    (650) 319-4500
    Tom.Carmack@arnoldporter.com

    (Continued . . . .)




   26896428.1
                                        21
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 28 of 30 PageID #: 10030




    Michael P. Kahn
    Michael N. Petegorsky
    Brooks J. Kenyon
    AKIN GUMP STRAUSS HAUER & FELD LLP
    One Bryant Park, Bank of America Tower
    New York, NY 10036-6745
    (212) 872-1000
    mkahn@akingump.com
    mpetegorsky@akingump.com
    bkenyon@akingump.com

    C. Brandon Rash
    Rachel J. Elsby
    AKIN GUMP STRAUSS HAUER & FELD LLP
    Robert S. Strauss Tower
    2001 K Street, N.W.
    Washington, DC 20006-1037
    (202) 887-4000
    brandon.rash@akingump.com
    relsby@akingump.com

    Jason Weil
    AKIN GUMP STRAUSS HAUER & FELD LLP
    Two Commerce Square
    2001 Market Street, Suite 4100
    Philadelphia, PA 19103-7013
    (215) 965-1200
    jweil@akingump.com




   26896428.1
                                        22
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 29 of 30 PageID #: 10031




                            CERTIFICATE OF SERVICE

         I, Karen L. Pascale, Esquire, hereby certify that on August 12, 2020, I

   caused to be electronically filed a true and correct copy of the foregoing document

   with the Clerk of the Court using CM/ECF (which will send notification that such

   filing is available for viewing and downloading to all registered counsel), and in

   addition caused true and correct copies of the foregoing document to be served

   upon the following counsel of record by electronic mail:

     Attorneys for Defendant Nevro Corp.:
     Rodger D. Smith II                     rsmith@mnat.com
     Michael J. Flynn                       mflynn@mnat.com
     Lucinda C. Cucuzzella              ccucuzzella@mnat.com
     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
     1201 North Market Street
     P.O. Box 1347
     Wilmington, DE 19899-1347
     SIDLEY AUSTIN LLP               SidleyNevroIITeam@sidley.com
     Bradford J. Badke                             jbadke@sidley.com
     Ching-Lee Fukuda                            clfukuda@sidley.com
     Ketan V. Patel                           ketan.patel@sidley.com
     Sharon Lee                                sharon.lee@sidley.com
     787 Seventh Avenue
     New York, NY 10019
     Thomas A. Broughan III                    tbroughan@sidley.com
     1501 K Street, N.W.
     Washington, DC 20005
     Nathan A. Greenblatt                     ngreenblatt@sidley.com
     1001 Page Mill Road Building 1
     Palo Alto, CA 94304
                                                                  (Continued . . . .)
Case 1:16-cv-01163-CFC-CJB Document 321 Filed 08/12/20 Page 30 of 30 PageID #: 10032




     MORRISON & FOERSTER LLP
     Michael A. Jacobs                          MJacobs@mofo.com
     425 Market Street
     San Francisco, California 94105-2482
     Kenneth A. Kuwayti                         KKuwayti@mofo.com
     755 Page Mill Road
     Palo Alto, CA 94304-1018
     Bita Rahebi                                 BRahebi@mofo.com
     707 Wilshire Boulevard
     Los Angeles, CA 90017-3543




   August 12, 2020                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                    /s/ Karen L. Pascale
                                    Karen L. Pascale (No. 2903)
                                    [kpascale@ycst.com]
                                    Pilar G. Kraman (#5199)
                                    [pkraman@ycst.com]
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 571-6600
                                    Attorneys for Plaintiffs,
                                    Boston Scientific Corporation
                                    and Boston Scientific Neuromodulation Corp.




   25859712.1
                                            2
